Title: Thomas Jefferson to Edmund Bacon, 30 July 1818
From: Jefferson, Thomas
To: Bacon, Edmund


          
            Th:J. to Mr Bacon.
            July 30. 18.
          
          I inclose you two draughts on mr Gibson, the one in favor of mr Woods for 174.70 and the other in favor of yourself for 63.85 this last is to enable you to pay 48.85 to mr Maupin and 15.D. to mr Stout. the two former sums include interest from last court. I am afraid it may not be convenient to mr Lietch to advance money for these draughts, and that it is merely an accomodation to me that he has done it; and but he would probably inclose the draughts and have the money brought up by mail at my risk and expence, and pay it when recieved. this would occasion to the parties only a week’s delay after court. I inclose a note to mr Powers to mend your ploughs, but in truth this should be done by one of the plantation men. if James does not know how, he ought to learn as is done in the other plantations. I start to-day for the Gap & springs. to be back the 25th of Aug. if you go before that I wish you a good & prosperous journey.
        